Citation Nr: 0733236	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-15 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral strain.        

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cervical strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 until May 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1. An unappealed February 1993 rating decision denied service 
connection for lumbosacral strain and cervical strain.  

2. The evidence associated with the claims file subsequent to 
the February 1993 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
either lumbosacral strain or cervical strain.   


CONCLUSION OF LAW

Evidence received since the final February 1993 determination 
wherein the RO denied the veteran's claim of entitlement to 
service connection for lumbosacral strain and cervical strain 
is not new and material evidence, and the veteran's claim for 
those benefits is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 20.1103 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim for service connection 
for a lumbosacral strain and for a cervical strain. The 
veteran's original claim for these back disorders was denied 
in a February 1993 rating decision, which found the veteran's 
lumbosacral strain to be acute and resolved in service. The 
residuals, for cervical strain, were found to have healed 
without any residual disability in service. The veteran did 
not appeal the decision. Therefore, the February 1993 
decision represents a final decision. 38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1103.

Although the RO denied the reopening of this claim in a 
September 2005 rating decision, based on a determination that 
the evidence was not new and material, the Board is required 
to consider whether new and material evidence has been 
received to reopen the claim on a de novo basis. The 
submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to 
reopen a claim. Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must 
cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993). The Board may not then 
proceed to review the issue of whether the duty to assist has 
been fulfilled or undertake an examination of the merits of 
the claim. The Board will therefore undertake a de novo 
review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that when a claimant seeks to reopen a previously denied 
claim, VA must examine the bases for the denial in the prior 
decision and advise the claimant as to what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of letters from the RO to the veteran 
dated in May 2005 and August 2006. 

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

In her current attempt to reopen the claim, the veteran has 
proffered new evidence regarding back disorders, including 
treatment for degenerative disc disease and a protruding 
disc.  Of record in February 1993 were the veteran's service 
medical records, which indicated that the veteran's cervical 
strain and lumbar strain were acute and transitory 
disabilities.  The service medical records also indicated 
that the veteran was diagnosed with scoliosis.

The evidence associated with the claims file subsequent to 
the February 1993 rating decision includes statements from 
the veteran and VA medical records. 

The Board finds that the additional medical records are new, 
in that they were not of record at the time of the February 
1993 rating decision. However, the Board also finds the 
records to not be material because none of the records 
provide competent medical evidence that tends to demonstrate 
that the veteran's has a lumbosacral strain or cervical 
strain related to service.  "Competent medical evidence" is 
evidence that is provided by a person qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). 

While some of the new medical records reflect a back 
disorder, none of those records relates the back disorder to 
any incident in service.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992). (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service). 

The veteran has also submitted a new theory of entitlement, 
namely that her claimed back disorders are partially due to 
the physical activity she was required to undertake during 
service.  The veteran's report is new in that it had not been 
of the record previously. 

The Board finds that the assertions of the appellant that her 
back disorders were aggravated by the physical activities she 
engaged in during service to not be competent medical 
evidence with regard to the issue of whether any current 
pathology is etiologically related to any incident of 
service. Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit v. 
Brown 5 Vet. App. 91, 92-93 (1993). 

The statements of the veteran that her disorders were 
aggravated by service are not probative and material, as 
there is no evidence in the record that she has any medical 
knowledge or expertise to render such an opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993). See also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The veteran's lay statements are not competent 
medical evidence provided by a person qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). 

Furthermore, where resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim. Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Therefore, the Board 
concludes that the statements are not material, since they do 
not constitute competent medical evidence as to the etiology 
of the veteran's claimed disorders, which would be 
unestablished facts necessary to substantiate the claim for 
service connection. 

Accordingly, the Board finds that the claim for service 
connection for lumbosacral strain and cervical strain is not 
reopened.


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim for entitlement to service 
connection for cervical strain and lumbosacral strain is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


